Citation Nr: 0324676	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

The propriety of a rating decision reducing the evaluation 
for pancreatitis from 60 percent to 30 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from June 1971 to 
June 1974, and from June 1986 to October 1987.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  In that decision, the RO 
reduced the rating of the veteran's service-connected 
pancreatitis from 60 percent to 30 percent effective from 
December 1, 1998.  In September 2001, jurisdiction over the 
veteran's claims file was transferred from the VARO in 
Montgomery to the VARO in Roanoke, Virginia.  

The Board notes that the veteran had requested and been 
scheduled for a Board hearing at the VARO in Montgomery.  
Prior to the scheduled hearing date the veteran moved to 
Virginia.  He thereafter requested and was scheduled for a 
Board hearing in Washington, D.C.  The veteran failed to 
report for his scheduled hearing.  In a June 2003 decision, 
the Board remanded the veteran's claim to the RO for 
procedural development.  In the decision, the veteran was 
advised that if he wished to reschedule his hearing, he would 
need to show good cause.  38 C.F.R. § 20.702 (2002).  No 
response has been received from veteran.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  Clinical findings reported on VA examination in December 
1997 do not disclose physical improvement in the veteran's 
service-connected pancreatitis.  



CONCLUSION OF LAW

The criteria for restoration of a 60 percent evaluation for 
pancreatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344. 4.114, Diagnostic Code 
7347 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since this decision constitutes a full grant of 
the benefit sought, further assistance is not required to 
assist the veteran in substantiating his claim.

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  

The regulations further provide that the veteran is to be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  The veteran is also to be informed that 
he/she may request a predetermination hearing, provided that 
VA receives the request within 30 days from the date of the 
notice.  If additional evidence is not received within the 
60-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which the 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e).  

The veteran's service-connected pancreatitis has been 
assigned a 30 percent disability rating under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7347.  Under Diagnostic 
Code 7347, a 30 percent evaluation is warranted for 
pancreatitis which is moderately severe, with at least four 
to seven typical attacks of abdominal pain per year with good 
remission between attacks.  A 60 percent evaluation is 
warranted where there is pancreatitis with frequent attacks 
of abdominal pain, loss of normal body weight and other 
findings showing continuing pancreatic insufficiency between 
acute attacks.  

A 100 percent evaluation is assigned when there is 
pancreatitis with frequently recurrent disabling attacks of 
abdominal pain with few pain free intermissions and with 
steatorrhea, malabsorption, diarrhea, and severe 
malnutrition.  Note 1 to Diagnostic Code 7347 requires that 
abdominal pain must be confirmed as resulting from 
pancreatitis by laboratory and clinical studies.  38 C.F.R. § 
4.114, Diagnostic Code 7347.  

Analysis

In a February 1996 rating decision the RO increased the 
veteran's rating for pancreatitis from 30 percent to 60 
percent effective from October 2, 1995.  

The veteran's increased rating was based on evidence of 
hospitalizations for acute exacerbations of his pancreatitis, 
to include having an endoscopic retrograde 
cholangiopancreatography which revealed chronic calcific 
pancreatitis.  In addition, the veteran underwent a 
sphincterotomy and had a stent placed.  The veteran was 
diagnosed with grade III severe chronic pancreatitis.  

The RO issued a rating decision in July 1998 proposing a 
rating reduction in the veteran's 60 percent rating for 
pancreatitis.  The veteran was subsequently notified of this 
decision by letter that same month.  In a rating decision, 
dated in September 1998, the veteran's disability rating was 
reduced and he was notified the following month.  Therefore, 
the Board finds that the RO's reduction of the evaluation of 
the veteran's pancreatitis was procedurally correct, in 
accordance with the provisions of 38 C.F.R. § 3.105(e).  

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction.  Ratings on 
account of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  See Peyton v. Derwinski, 1 Vet. App. 
282, 286-87 (1992).  Thus, for disabilities which have 
continued for five years or more, the issue is whether 
material improvement in a veteran's disability was 
demonstrated in order to warrant a reduction in such 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

In addition, 38 C.F.R. § 3.344 also notes that for those 
ratings which have continued for less than five years and/or 
not become stabilized and are likely to improve, 
reexamination disclosing improvement, physical or mental, 
will warrant a reduction in rating.  

The veteran's 60 percent disability rating has been effect 
for less than five years.  Thus, reexamination disclosing 
improvement will warrant a reduction in rating.  

In reviewing the evidence of record since the February 1996 
rating decision, the veteran was hospitalized in March and 
July 1997 for treatment of an acute flare up of chronic 
pancreatitis.  At those times the veteran complained of 
abdominal pain.  

In December 1997 the veteran underwent a VA examination.  The 
examiner noted the veteran's history of 20 hospitalizations 
for pancreatitis since 1986, and that the veteran's weight 
was stable but he was losing more than he was gaining.  The 
veteran's appetite was reported as good.  On physical 
examination there was no steatorrhea or malabsorption.  The 
veteran did not look very nourished but was not malnourished.  
The examiner's diagnosis was chronic recurrent pancreatitis.  

In July 1998 the veteran was again hospitalized for an acute 
exacerbation of chronic pancreatitis.  

In a January 1999 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran reported that he experienced abdominal 
pain at least two or three times a month.  He also noted that 
he did not seek medical attention every time he had pain, but 
otherwise took pain medication, rested, and stopped eating 
food when he had an attack.  He also reported losing time at 
work once a month due to abdominal pain.  

A March 1999 computed tomography (CT) scan of the veteran's 
pancreas reveals multiple calcifications within the pancreas 
consistent with chronic pancreatitis.  There was also a mild 
increase in edema adjacent to and in the pancreatic head, and 
a mild increase in size of the common bile duct.  

A November 1999 treatment record reflects the veteran's 
report of feeling well with no complaints.  That same month 
the veteran was hospitalized for abdominal pain noted in the 
medial epigastric region of the abdomen and extending to the 
back of the right side.  The diagnosis was acute pancreatitis 
on top of chronic pancreatitis.  He was reported as being 
stable with adequate pain control and supportive treatment.  

After reviewing the applicable regulations, and the objective 
findings and subjective complaints, the Board is of the 
opinion that the December 1997 reexamination of the veteran 
did not show sufficient improvement in the veteran's service-
connected pancreatitis to warrant a reduction from 60 percent 
to 30 percent.  In this respect, the examiner's diagnosis of 
chronic recurrent pancreatitis, along with consistent 
findings of continued disability following the examination, 
do not reveal any pattern of improvement in the veteran's 
condition.  Therefore, the Board finds that restoration of 
the 60 percent evaluation is warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7347.  


ORDER

Having determined that the rating reduction was not proper, a 
60 percent disability rating for pancreatitis is restored.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



